Citation Nr: 1115270	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-47 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a left ankle sprain.

2.  Entitlement to an initial compensable evaluation for a residual scar on the scrotum due to epidermal inclusion cysts.

3.  Entitlement to service connection for yaws. 



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1958 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision yb the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's residuals of a left ankle sprain are characterized by intermittent mild to moderate pain, occasional swelling, plantar flexion to 40 degrees, and dorsiflexion to 15 degrees, limited by pain.

2.  The Veteran's residual scar on the scrotum due to epidermal inclusion cysts is characterized by no identifiable scar and no tenderness.

3.  The competent and probative evidence of record preponderates against a finding that yaws was incurred in or aggravated by active military service, and yaws was not shown to have been manifested to a compensable degree within one year after separation from service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in excess of 10 percent for residuals of a left ankle sprain have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5271 (2010).

2.  The schedular criteria for an initial compensable evaluation for a residual scar on the scrotum due to epidermal inclusion cysts have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, DC 7802 (2008 and 2010).

3.  Yaws was not incurred in or aggravated by service, nor may the disease be presumed to have been incurred in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In November 2007, August 2008, and June 2009 VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the July 2008 rating decision, October 2009 SOC, September 2010 SSOC, and February 2011 SSOC explained the basis for the RO's action, and the SOC and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the November 2007, August 2008 and June 2009 letters which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within a presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must (1) be medical evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and 

(3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain diseases as a result of tropical service, such as yaws, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two 

evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Increased Evaluation for Residuals of Left Ankle Sprain

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  



Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.

The evidentiary record reflects that at a February 2008 VA examination the Veteran reported that he had no pain, recurrent sprains, or swelling of the left ankle.  He did not take medication for the left ankle or wear a brace, and he could walk without difficulty.  X-rays of the left ankle were normal.  On examination the left ankle had a bony prominence over the lateral malleolus, and there was mild tenderness to palpation circumferentially.  Range of motion measured by goniometer showed plantar flexion of 40 degrees, dorsiflexion of 20 degrees, inversion of 30 degrees, and eversion of 20 degrees.  There was no joint instability, the Veteran walked with an antalgic gait, and sensation, strength, and peripheral were intact.  The assessment included a left ankle sprain with residual intermittent pain.

At an August 2009 VA examination of the joints, the Veteran stated that his left ankle had intermittent pain and that when he walked there was pain on the left heel.  He took no medication for the ankle or heel, wore no brace, and had had no surgery on the left ankle.  There had been no swelling of the left ankle and he was able to walk at least a mile before having to stop because the increased pain of the left ankle.  The Veteran was unable to run, and standing for more than 15 minutes increased the pain of the left ankle.  Sitting for more than 15 minutes and getting back up resulted in pain and stiffness of the left ankle, which made walking 


difficult.  It was noted that previous X-rays of the left ankle had been normal, and there had been no locking or giving out of the left ankle.  In addition, there had been no weakness, and the Veteran did not use assistive devices.

On examination there was no swelling of the left ankle and there was circumferential moderate tenderness on palpation.  Peripheral pulses, strength, and sensation were intact.  Range of motion testing by goniometer showed dorsiflexion of 15 degrees and plantar flexion of 30 degrees limited by pain.  Gait was slightly antalgic with some weight shift to the right.  After exercise of the left ankle there was no additional impairment of joint function by pain, fatigue, weakness, incoordination, or lack of endurance.  The examiner's assessment was residuals of a left ankle sprain.

At October 2009 and November 2009 VA primary care treatment, the Veteran complained of left ankle pain.  The Veteran had another VA examination in December 2010 at which he reported that the left ankle pain was mild to moderate and occurred intermittently.  There was occasional swelling, and walking more than 200 yards and prolonged standing caused pain.  Prolonged sitting caused pain and stiffness that the Veteran was able to walk off.  He took no medication and used an ace wrap intermittently.  He did not use a cane, had had not surgery on the ankle, and had not had any flare-ups.  

On examination, the left ankle did not have any swelling.  There was mild tenderness circumferentially, and range of motion testing by goniometer showed plantar flexion of 40 degrees and dorsiflexion of 15 degrees, limited by pain.  There was no joint instability, and strength and sensation were intact.  Gait appeared to be normal.  The examiner diagnosed the Veteran with a left ankle sprain, residual status post left ankle sprain, and opined that it did not interfere with activities of daily living or the Veteran's current employment as a Senator with the local government.


In reviewing the record, the Board notes that there is no evidence of ankylosis of the Veteran's left ankle.  Therefore, an evaluation in excess of 10 percent is not available under 38 C.F.R. § 4.71a, Diagnostic Code 5270 for ankylosis of the ankle.  At the February 2008 VA examination the ranges of motion were 20 degrees dorsiflexion and 40 degrees plantar flexion.  The ranges of motion at the August 2009 VA examination was dorsiflexion to 15 degrees and plantar flexion to 30 degrees.  At the December 2010 VA examination, dorsiflexion was to 15 degrees and plantar flexion was to 40 degrees.  Since normal range of motion is 20 degrees dorsiflexion and 45 degrees plantar flexion, the Veteran does not qualify for a 20 percent evaluation for having a marked limitation of motion of the left ankle.  38 C.F.R. §§ 4.71, Plate II, 4.71a, DC 5271.  Furthermore, an evaluation in excess of 10 percent is not available under DCs 5272, 5273 and 5274, because the record does not indicate that the Veteran has ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy. 

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), we are required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone.  The Board recognizes the limitations that the Veteran has as a result of his service-connected residuals of a left ankle sprain, but the current disability evaluations contemplate these limitations.  At the August 2009 VA examination, the examiner noted that there was no additional impairment of joint function by pain, fatigue, weakness, incoordination, or lack of endurance.   Therefore, an evaluation in excess of 10 percent is not justified.

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran may certainly experience occupational impairment, there is no indication in the record that the average industrial impairment from the disability is in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  It is noted that the December 2010 VA examiner opined that the Veteran's ankle disorder did not have any impact on his current employment.  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected residuals of a left ankle sprain, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Increased Evaluation for a Residual Scar on the Scrotum
due to Epidermal Inclusion Cysts

Under the criteria in effect when the Veteran filed his claim, Diagnostic Code 7801 provided ratings for scars, on other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) were rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) were rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) were rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) were rated 40 percent disabling.  Note (1) to DC 7802 provided that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, would be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provided that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008). 

Diagnostic Code 7802 provided ratings for scars, other than the head, face, or neck, that were superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  DC 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule). 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part. 

On October 23, 2008, during the course of the present claim/appeal, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 were revised.  These revisions are applicable only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  A Veteran previously evaluated under the previous criteria may request review under the revised criteria.  Id.  The effective date of any award under the new criteria cannot be earlier than October 23, 2008, the date on which the revised criteria went into effect.  Id.

Under the criteria of revised DC 7801, burn scars or scars due to other causes, not of the head face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  38 C.F.R. § 4.118 (2010).

Note (1) to DC 7801 provides that a deep scar is one associated with underlying tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.

Under the criteria of revised Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  Ten percent is the only rating assignable under revised DC 7802.  A superficial scar is one not associated with underlying soft tissue damage. 

Under the criteria of revised Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118.

Under the criteria of revised DC 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800-7804 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

Reviewing the evidence of record relating to the Veteran's claim for an increased evaluation, he reported at his February 2008 VA genitourinary examination that there may have been swelling of the testicles.  He had no problems with erectile dysfunction, and urinary flow had been normal.  He continued to have a severe pruritus on a daily basis.  He had a history of epidermal inclusion cysts, and there were no lesions at the time of the examination.  On examination, the genitalia were normal.  Palpation of the testicles elicited a "worms-like sensation."  There was no obvious swelling of the scrotum, no testicular masses, and no tenderness of palpation.  The skin around the genitalia had hyperpigmentation with well demarcated areas extending out approximately 10 cm. from the genitalia.  The Veteran was diagnosed with bilateral varicocele, tinea cruris, and a history of an epididymal occlusion cyst, none detected during examination.

The Veteran had a VA examination for scars in September 2008.  He reported having intermittent pimple-like skin growths which he pricked with a needle and which had yellowish pus.  There was no chronic pain in the scrotum and no difficulty with urination.  The pruritus of the scrotal area and perineal area continued and there had been no secondary infections.  On examination, palpation of the testicles was without tenderness or masses, and there was no swelling of the scrotum.  No epidermal occlusion cysts of the scrotum were visible or palpable.  It was difficult to detect scars due to the hyperpigmentation of the scrotum perineum.  The diagnosis was residuals, scar epidermal occlusion cyst of the scrotum.

At the December 2010 VA examination the Veteran reported that he did not have any pain in the scrotal area, testes, or penis.  He had no complaints associated with the removal of the epidermal inclusion cyst.  The examiner felt that the residual scar on the scrotum did not interfere with the Veteran's employment or activities of daily living.  On examination, there was no identifiable scar on the scrotum.  The Veteran was diagnosed with residual scar, epidermal inclusion cyst, scrotum, currently asymptomatic, no visible scar.

Reviewing the evidence of record under the criteria in effect prior to October 23, 2008, the Veteran had two VA examinations at which a scar was not discernable.  The record does not show that the service-connected scar on the Veteran's scrotum had an area of at least 144 square inches (929 sq. cm.).  Furthermore, the scar was not deep and did not cause limited motion, and therefore the Veteran could not qualify for a compensable evaluation under Diagnostic Code 7801.  38 C.F.R. § 4.118 (2008).  The scar was not unstable or painful, and therefore the Veteran did not qualify for compensable evaluations under Diagnostic Codes 7803 and 7804.  Id.  Furthermore, the record does not show that there was a limitation in function due to the scar, and therefore he cannot qualify for an increased evaluation under Diagnostic Code 7805.  Id.

Reviewing the evidence of record under the criteria in effect since October 23, 2008, the Veteran does not qualify for an evaluation of 10 percent under Diagnostic Code 7801, because the scar is not deep.  See 38 C.F.R. § 4.118.  In so finding, it is noted that the VA examiners did not find an identifiable scar.  See 38 C.F.R. § 4.118 (2010).  He does not qualify for an evaluation of 10 percent under DC 7802 because the scar is not at least 6 square inches (39 sq. cm.).  See id.  The Veteran does not qualify for a 10 percent evaluation under DC 7804 because the scar was not painful on examination.  See id.    Furthermore, there is not another applicable 

diagnostic code under which the Veteran could be entitled to a compensable evaluation since the record does not show that there are limitations as a result of the scar.  See id., DC 7805.  

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration as to this issue under 38 C.F.R. § 3.321(b)(1).  See Barringer, supra.  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran may experience occupational impairment, there is no indication in the evidentiary record that the average industrial impairment from his disability is in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun, 22 Vet. App. at 115.  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected residual scar on the scrotum due to epidermal inclusion cysts, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  Service Connection for Yaws

The Veteran's service treatment records (STRs) show that on a December 1958 medical history report he reported having yaws on his left heel as a child.  On examination his feet and skin lymphatics were normal.  The STRs do not show any other complaints or findings related to yaws.

At his February 2008 VA examination the Veteran reported that when he was treated for yaws he had probable positive serology tests and then had penicillin injections.  Since that time there had been no further recurrence of the typical yaws sores or lesions.  An examination of the skin showed no rash or lesions of the arms, lower or upper extremities, or back.  There were no significant scars on the lower extremities.  The examiner's assessment was yaws, apparently treated with penicillin, with no detected residuals.

The Veteran wrote in a July 2008 statement that he believed an infection of yaws between his legs was caused by having to cross swampy areas during in-service training in Hawaii, a tropical region.  He continued that while serving in Hawaii doctors found that he had yaws.  At a September 2008 VA examination for scars, the Veteran reported that he contracted a fungal infection in the groin area while in service in 1962 and that since that time he had used multiple creams without relief.  The diagnosis included tinea cruris.  The Board notes that the RO denied service connection for a testicle disorder in the July 2008 rating decision.  Therefore, service connection for tinea cruris will not be considered in the present Board decision.  In November 2009 the Veteran wrote that since three or four months after being discharged from the Army he has had cysts from a parasitic larva and yaws.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms of yaws because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

However, the Board finds that the Veteran's reported history of having yaws while serving in Hawaii to not be credible.  The STRs do not contain a diagnosis or treatment for yaws, and the Veteran did not indicate having had yaws on a January 1962 medical history report.  Furthermore, his report of having yaws since within a few months of service, while competent, is nonetheless not credible, given that the post-service treatment records from 2009 - 2010 which have been associated with the claims file do not show any treatment or diagnosis of yaws.  The February 2008 VA examiner found that the Veteran had no residuals from when he had yaws, and there is no indication from the record that the yaws which the Veteran had before service was aggravated therein, or that the Veteran had yaws within the one-year post-service presumptive period after active service.  Furthermore, his report to the February 2008 VA examiner on the history of his yaws is inconsistent with his February 2009 statement of having yaws since within a few months of service.  

The Board finds that there is no credible or competent evidence of record that the Veteran has a current diagnosis of yaws or has had a diagnosis since filing his claim.  The Board recognizes that the Court of Appeals for Veterans Claims has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record fails to support a diagnosis during the claims process, that holding would not be applicable.

We recognize the sincerity of the arguments advanced by the Veteran that he has yaws that is service connected.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, yaws requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  

The Board therefore finds that, in the absence of a diagnosis of yaws in the evidentiary record since the Veteran began service, service connection for yaws must be denied.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Board need not evaluate the other elements necessary for service connection for yaws, since the absence of one requirement means an award of service connection is not possible.  Because the evidence preponderates against the claim for service connection for yaws, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

Entitlement to an initial evaluation in excess of 10 percent for residuals of a left ankle sprain is denied.

Entitlement to an initial compensable evaluation for a residual scar on the scrotum due to epidermal inclusion cysts is denied.

Entitlement to service connection for yaws is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


